                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

DONALD J. TRUMP, Candidate for President
of the United States of America,                    No. 2:20-cv-01785

                  Plaintiff

      v.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

                  Defendants.




               Proposed Intervenor-Defendant Democratic National
            Committee’s Proposed Answer to “Complaint for Expedited
           Declaratory and Injunctive Relief Pursuant to Article II of the
                     United States Constitution” (ECF No. 1)


      Proposed Intervenor-Defendant DNC Services Corporation/Democratic National

 Committee (“DNC”), by and through its attorneys, answers Plaintiff’s “Complaint for Expedited

 Declaratory and Injunctive Relief Pursuant to Article II of the United States Constitution” (ECF

 No. 1) (“complaint”) as set forth below. Unless expressly admitted, each allegation in the

 complaint is denied, and the DNC demands strict proof thereof.




           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 39 Document 46
                                         PARTIES

    1. Admit.

    2. Admit that the complaint purports to sue Ms. Jacobs in her official capacity as a

member of the WEC.

    3. Admit that the complaint purports to sue Mr. Thomsen in his official capacity as a

member of the WEC.

    4. Admit that the complaint purports to sue Ms. Bostelmann in her official capacity as

a member of the WEC.

    5. Admit that the complaint purports to sue Mr. Knudson in his official capacity as a

member of the WEC.

    6. Admit that the complaint purports to sue Mr. Spindell in his official capacity as a

member of the WEC.

    7. Admit that the complaint purports to sue Mr. McDonell in his official capacity as a

member of the WEC.

    8. Admit that the complaint purports to sue Mr. Christenson in his official capacity as

the Milwaukee County Clerk.

    9. Admit that the complaint purports to sue Ms. Henry in her official capacity as

Milwaukee Election Director.

    10. Admit that the complaint purports to sue Ms. Woodall-Vogg in her official capacity

as the Executive Director of the Milwaukee Election Commission.

    11. Admit that the complaint purports to sue Mayor Barrett in his official capacity as

Mayor of the City of Milwaukee.

    12. Admit that the complaint purports to sue Mr. Owczarski in his official capacity as

City Clerk of the City of Milwaukee.
                                              1

        Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 39 Document 46
     13. Admit that the complaint purports to sue Mayor Rhodes-Conway in her official

capacity as Mayor of the City of Madison.

     14. Admit that the complaint purports to sue Ms. Witzel-Behl in her official capacity as

City Clerk of the City of Madison.

     15. Admit that the complaint purports to sue Mayor Mason in his official capacity as

Mayor of the City of Racine .

     16. Admit that the complaint purports to sue Ms. Coolidge in her official capacity City

Clerk of the City of Racine.

     17. Admit that the complaint purports to sue Mayor Antaramian in his official capacity

as Mayor of the City of Kenosha.

     18. Admit that the complaint purports to sue Mr. Krauter in his official capacity as City

Clerk of the City of Kenosha.

     19. Admit that the complaint purports to sue Mayor Genrich in his official capacity as

Mayor of the City of Green Bay.

     20. Admit that the complaint purports to sue Ms. Teske in her official capacity as City

Clerk of the City of Green Bay.

     21. Admit that the complaint purports to sue Mr. La Follette in his official capacity as

the Wisconsin Secretary of State, and by virtue of his responsibility under the Wisconsin

Constitute and Wis. Stat. § 6.30 to affix the seal of the State and register commissions.

     22. Admit that the complaint purports to sue Governor Evers in his official capacity as

the Governor of Wisconsin, and by virtue of his roles as the Chief Executive of the State of

Wisconsin and under 3 U.S.C. § 6 in the certification activities for Presidential electors.

                                JURISDICTION AND VENUE

     23. Admit that the complaint purports to assert an action that arises under 24 U.S.C. §
                                                 2

         Case 2:20-cv-01785-BHL Filed 12/04/20 Page 3 of 39 Document 46
    1983 and Art. I, § 4, cl. 2, Art. II, § 1, cl. 4, and the First and Fourteenth Amendments of the

    United States Constitution.

         24. Proposed Intervenor-Defendant DNC denies that this Court has subject-matter

    jurisdiction.

         25. Proposed Intervenor-Defendant DNC denies that venue is appropriate in this

    district.

         26. Denied.1

         27. Admit that this paragraph contains accurate quotations of Bush v. Gore, 531 U.S.

    98, 113 (2000) (Rehnquist, C.J., concurring); in all other aspects, denied.

         28. This paragraph, including all subparts thereof, are denied in their entirety.

         29. Denied.

         30. Admit that this paragraph contains accurate quotations of Wis. Stat. § 6.84(1); in all

    other aspects, denied.

         31. Admit that Plaintiff seeks the remedies described in this paragraph; in all other

    aspects, denied.

         32. Admit.

         33. Admit that Plaintiff seeks the relief described in this paragraph; in all other aspects,

    denied.

         34. Admit that Plaintiff has filed the certificate referenced in this paragraph; in all other

    aspects, denied.

         35.        Denied. Proposed Intervenor-Defendant DNC specifically denies that

    Plaintiff’s requests for relief are based on facts not significantly in dispute.


1
  To the extent the non-paragraph numbered section titles are considered allegations of the complaint, the statements
therein are mere characterizations, legal contentions, conclusions, and opinions to which no response is required. To the
extent a response is required, such statements in section titles are denied.
                                                           3

                Case 2:20-cv-01785-BHL Filed 12/04/20 Page 4 of 39 Document 46
      36.       Proposed Intervenor-Defendant DNC admits that Plaintiff’s requests for relief

 are based on the allegations made in the paragraphs of the complaint that follow. Deny that

 Plaintiff is entitled to any of the requested relief, and Intervenor-Defendant disputes those

 allegations as set forth in those paragraphs.

      37.       Proposed Intervenor-Defendant DNC admits that this paragraph contains

 accurate quotations of Article II of the United States Constitution; in all other aspects, denied.

      38.       Proposed Intervenor-Defendant DNC admits that this paragraph contains an

 accurate quotation of Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000); in

 all other aspects, denied.

      39.       Proposed Intervenor-Defendant DNC admits that this paragraph contains an

 accurate quotation of Bush v. Gore, 531 U.S. 98, 104 (2000); in all other aspects, denied.

     40. This paragraph contains mere characterizations, legal contentions, conclusions, and

 opinions to which no response is required. To the extent a response is required, denied.

     41. This paragraph contains mere characterizations, legal contentions, conclusions, and

 opinions to which no response is required. To the extent a response is required, denied.

     42. This paragraph contains mere characterizations, legal contentions, conclusions, and

 opinions to which no response is required. To the extent a response is required, denied.

     43. Proposed Intervenor-Defendant DNC admits that this paragraph contains accurate

 quotations of Anderson v. Celebrezze, 460 U.S. 780, 794-95 (1983); the remainder of this

 paragraph contains mere characterizations, legal contentions, conclusions, and opinions to which

 no response is required. To the extent a response is required, denied.

   44.      Proposed Intervenor-Defendant DNC admits that this paragraph contains an accurate

quotation of Anderson v. Celebrezze, 460 U.S. 780, 794-95 (1983).

   45.      This paragraph contains mere characterizations, legal contentions, conclusions, and
                                                   4

            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 5 of 39 Document 46
opinions to which no response is required. To the extent a response is required, denied.

   46.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   47.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   48.    Proposed Intervenor-Defendant DNC admits that this paragraph contains an accurate

quotation of Morrison v. Olson, 487 U.S. 654, 697 (1988) (Scalia, J., dissenting).

   49.    Proposed Intervenor-Defendant DNC admits that this paragraph contains an accurate

quotation of Morrison v. Olson, 487 U.S. 654, 697 (1988) (Scalia, J., dissenting).

   50.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   51.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   52.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   53.    Proposed Intervenor-Defendant DNC admits that this paragraph contains an accurate

quotation of Federalist 45.

   54.    Proposed Intervenor-Defendant DNC admits that this paragraph contains accurate

quotations of Bond v. United States, 564 U.S. 211, 181, 220-21 (2011).

   55.    Proposed Intervenor-Defendant DNC admits that this paragraph contains accurate

quotations of FERC v. Mississippi, 456 U.S. 742 (1982) and Gregory v. Ashcroft, 501 U.S. 452

(1991).


                                                  5

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 6 of 39 Document 46
   56.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   57.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   58.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   59.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   60.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   61.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   62.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   63.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, Intervenor-DNC

denies that any actions in the 2020 Presidential Election have usurped the power invested in the

Wisconsin Legislature.

   64.    This paragraph contains vague characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, Intervenor-DNC

lacks knowledge or information sufficient to form a belief as to the truth of the allegations made in

paragraph 64, and they are therefore denied.

   65.    Proposed Intervenor-Defendant DNC admits that the Speaker of the Wisconsin
                                                  6

           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 7 of 39 Document 46
Legislature made the statements in Exh. 1 to the complaint. Proposed Intervenor-Defendant DNC

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations made in paragraph 65, and they are therefore denied.

   66.    Admitted.

   67.    This paragraph contains characterizations, legal contentions, conclusions, and opinions

as to what the “Plaintiff recognizes,” to which no response is required. To the extent a response is

required, Intervenor-DNC lacks knowledge or information sufficient to form a belief as to the

truth of the allegations made in paragraph 67, and they are therefore denied.

   68.    Proposed Intervenor-Defendant DNC admits that this paragraph contains accurate

quotations of Marbury v. Madison, 5 U.S. 137, 177, 2 L. Ed. 60 (1803).

   69.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   70.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   71.    Proposed Intervenor-Defendant DNC admits that this paragraph contains an accurate

quotation of Bush v. Gore, 531 U.S. 98, 104 (2000).

   72.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   73.    Proposed Intervenor-Defendant DNC admits that the Wisconsin Election Code, Wis.

Stat. §§ 5-12, et seq., contains laws regarding the conduct of Presidential elections in Wisconsin.

The remainder of this paragraph contains mere characterizations, legal contentions, conclusions,

and opinions to which no response is required. To the extent a response is required, denied.

   74.    The Wisconsin Statutes and specifically Wis. Stat. § 5.02 (6m) (a)-(g), speak for
                                                  7

           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 8 of 39 Document 46
themselves, in the context of the Wisconsin Election Code. Intervenor-DNC denies any remaining

allegations of this paragraph.

   75.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   76.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   77.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   78.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, the provisions of

Wisconsin Statutes relating to the exceptions to the photo identification requirement speak for

themselves.

   79.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, the provisions of

Wisconsin Statutes relating to the exceptions to the photo identification requirement speak for

themselves.

   80.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, the provisions of

Wisconsin Statutes relating to the exceptions to the photo identification requirement speak for

themselves.

   81.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, the provisions of

Wisconsin Statutes relating to the exceptions to the photo identification requirement speak for

                                                  8

           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 9 of 39 Document 46
themselves.

   82.    The provisions of Wis. Stat. § 6.87(4)(b)3 speak for themselves, in the context of the

Wisconsin Election Code.

   83.    Denied.

   84.    Admitted that this paragraph contains an accurate quotation of the March 29, 2020,

statement by the Wisconsin Election Commission cited in footnote 15. Denied that this guidance

was in place for the 2020 Presidential Election or that any Wisconsin voter in the 2020

Presidential Election claimed they were indefinitely confined in any way inconsistent with the

Wisconsin Election Code.

   85.    Denied.

   86.    Denied.

   87.    Denied.

   88.    Denied.

   89.    Denied. Further denied that this guidance was in place for the 2020 Presidential

Election or that any Wisconsin voter in the 2020 Presidential Election claimed they were

indefinitely confined in any way inconsistent with the Wisconsin Election Code.

   90.    This paragraph, including all subparts thereof, are denied in their entirety. Further

denied that this guidance was in place for the 2020 Presidential Election or that any Wisconsin

voter in the 2020 Presidential Election claimed they were indefinitely confined in any way

inconsistent with the Wisconsin Election Code.

   91.    Denied.

   92.    Proposed Intervenor-Defendant DNC lacks knowledge or information sufficient to form


                                                  9

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 10 of 39 Document 46
a belief as to the truth of the allegations made in paragraph 92, and they are therefore denied.

Further denied that this guidance was in place for the 2020 Presidential Election or that any

Wisconsin voter in the 2020 Presidential Election claimed they were indefinitely confined in any

way inconsistent with the Wisconsin Election Code.

   93.     Proposed Intervenor-Defendant DNC lacks knowledge or information sufficient to form

a belief as to the truth of the allegations made in paragraph 93, and they are therefore denied.

Further denied that this guidance was in place for the 2020 Presidential Election or that any

Wisconsin voter in the 2020 Presidential Election claimed they were indefinitely confined in any

way inconsistent with the Wisconsin Election Code.

   94.     Proposed Intervenor-Defendant DNC denies that any instruction by the Dane County

Clerk was given to “side-step the law” or encourage voters to vote in contravention of Wisconsin

law. The remainder of this paragraph contains mere characterizations, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   95.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   96.     Proposed Intervenor-Defendant DNC admits that the Dane County Clerk emailed an

announcement and instructions to clerks responsible for administering elections in the

municipalities within Dane County. That email speaks for itself. The remainder of this paragraph

contains mere characterizations, legal contentions, vague conclusions, and opinions to which no

response is required. To the extent a response is required, denied.

   97.     Proposed Intervenor-Defendant DNC admits that a notice was given by the Milwaukee

County Clerk. That notice speaks for itself. The remainder of this paragraph contains mere

                                                  10

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 11 of 39 Document 46
characterizations, legal contentions, vague conclusions, and opinions to which no response is

required. To the extent a response is required, denied.

   98.     Proposed Intervenor-Defendant DNC lacks knowledge or information sufficient to form

a belief as to the truth of the allegations made in paragraph 98, and they are therefore denied.

   99.     Proposed Intervenor-Defendant DNC admits that the article cited in footnote 21 in

paragraph 99 contains the quoted language and purports to be written by Wisconsin Senators

Roger Roth and Jim Steineke.     Intervenor-DNC lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations made in paragraph 99, and they are

therefore denied.

   100.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   101.    Admit that the earlier (March 2020) guidance described in the complaint with respect to

the April 2020 primary election was not in place for the 2020 Presidential Election. The

remainder of this paragraph contains mere characterizations, legal contentions, vague conclusions,

and opinions to which no response is required. To the extent a response is required, denied.

Further denied that any Wisconsin voter in the 2020 Presidential Election claimed they were

indefinitely confined in any way inconsistent with the Wisconsin Election Code.

   102.    Denied. Further denied that any Wisconsin voter in the 2020 Presidential Election

claimed they were indefinitely confined in any way inconsistent with the Wisconsin Election

Code, much less that there was “a wide scale failure to apply Wisconsin voting laws”.

   103.    Denied.

   104.    Denied.

                                                  11

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 12 of 39 Document 46
   105.   Denied.

   106.   Admit that in 2019, approximately 72,000 Wisconsin voters were identified as

indefinitely confined. Admit that for the November 2020 Presidential Election, approximately

243,900 voters were identified as indefinitely confined. As to all remaining allegations in

paragraph 106, denied. Further denied that any Wisconsin voter in the 2020 Presidential Election

claimed they were indefinitely confined in any way inconsistent with the Wisconsin Election

Code, much less than 170,000 “or more” individuals who identified as indefinitely confined for

the November 2020 Presidential Election did so in any way inconsistent with the Wisconsin

Election Code.

   107.   Denied.

   108.   Denied.

   109.   Admitted.

   110.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   111.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied. Proposed

Intervenor-Defendant DNC lacks sufficient knowledge to confirm or deny the remaining

allegations in Paragraph 111 and therefore deny.

   112.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   113.   The provisions of Wis. Stat. § 6.84(1) speak for themselves, in the context of the

Wisconsin Election Code.

   114.   This paragraph contains mere characterizations, legal contentions, conclusions, and
                                                   12

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 13 of 39 Document 46
opinions to which no response is required. To the extent a response is required, denied.

   115.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   116.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   117.    Paragraph 117 attempts to quote, paraphrase, and/or interpret a report of the “Carter-

Baker Commission.” To the extent that the characterization or interpretation differs from the text

of the report, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of

Paragraph 117.

   118.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   119.    This paragraph attempts to quote, paraphrase, and/or interpret a manual of the U.S.

Department of Justice. To the extent that the characterization or interpretation differs from the text

of the manual, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of

this paragraph.

   120.    This paragraph attempts to quote, paraphrase, and/or interpret a manual of the U.S.

Department of Justice. To the extent that the characterization or interpretation differs from the text

of the manual, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of

this paragraph.

   121.    This paragraph attempts to quote, paraphrase, and/or interpret a manual of the U.S.

Department of Justice. To the extent that the characterization or interpretation differs from the text

of the manual, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of

this paragraph.

                                                  13

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 14 of 39 Document 46
   122.      This paragraph attempts to quote, paraphrase, and/or interpret a manual of the U.S.

Department of Justice. To the extent that the characterization or interpretation differs from the text

of the manual, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of

this paragraph.

   123.      This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   124.      This paragraph attempts to quote, paraphrase, and/or interpret a survey. To the extent

that the characterization or interpretation differs from the text of the survey, denied. Intervenor-

DNC denies any remaining allegations of this paragraph.

   125.      This paragraph attempts to quote, paraphrase, and/or interpret a survey. To the extent

that the characterization or interpretation differs from the text of the survey, denied. Proposed

Intervenor-Defendant DNC denies any remaining allegations of this paragraph.

   126.      This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   127.      This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   128.      This paragraph contains mere vague generalizations, characterizations, legal

contentions, conclusions, and opinions to which no response is required. To the extent a response

is required, denied.

   129.      This paragraph attempts to quote, paraphrase, and/or interpret an article from the New

York Times. To the extent that the characterization or interpretation differs from the text of the

article, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of this

paragraph.

                                                   14

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 15 of 39 Document 46
   130.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   131.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   132.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   133.    This paragraph attempts to quote, paraphrase, and/or interpret a manual of the U.S.

Department of Justice. To the extent that the characterization or interpretation differs from the text

of the manual, denied. Proposed Intervenor-Defendant DNC denies any remaining allegations of

this paragraph.

   134.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   135.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   136.    This paragraph contains a mere characterization to which no response is required. To

the extent a response is required, denied.

   137.    Admit.

   138.    This paragraph contains a mere characterization or opinion to which no response is

required. To the extent a response is required, denied.

   139.    Admit.

   140.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.


                                                  15

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 16 of 39 Document 46
   141.   This paragraph contains mere, characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   142.   Intervenor-DNC lacks sufficient information to confirm or deny the allegations in

paragraph 142, therefore deny.

   143.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   144.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   145.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   146.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   147.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   148.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   149.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   150.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   151.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.


                                                 16

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 17 of 39 Document 46
   152.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   153.   This paragraph contains mere characterizations, conclusions, and opinions to which no

response is required. To the extent a response is required, denied.

   154.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   155.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   156.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   157.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   158.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   159.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   160.   This paragraph attempts to quote, paraphrase, and/or interpret an article from a decision

of the U.S. Court of Appeals for the Seventh Circuit. To the extent that the characterization or

interpretation differs from the text of the decision, denied. Proposed Intervenor-Defendant DNC

denies any remaining allegations of this paragraph.

   161.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   162.   This paragraph contains mere characterizations, legal contentions, conclusions, and
                                                  17

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 18 of 39 Document 46
opinions to which no response is required. To the extent a response is required, denied.

   163.     Admit that there was an increase in mail-in balloting in the November 3, 2020 election

in Wisconsin. The remainder of this paragraph contains mere characterizations, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   164.     This paragraph contains mere characterizations, conclusions, and opinions to which no

response is required. To the extent a response is required, denied.

   165.     This paragraph attempts to explain, cite, or reference data from the “U.S. Elections

Project.” To the extent that reference is inconsistent with the text of the source data, denied.

   166.     This paragraph attempts to explain, cite, or reference data from the “U.S. Elections

Project.” To the extent that reference is inconsistent with the text of the source data, denied.

   167.     This paragraph contains mere characterizations, conclusions, and opinions to which no

response is required. To the extent a response is required, denied.

   168.     This paragraph contains mere characterizations, assumptions, conclusions, and opinions

to which no response is required. To the extent a response is required, denied.

   169.     Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the information contained in paragraph 169, and therefore deny. The “5 Mayors’ Voting Plan”

document speaks for itself.

   170.     Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the information contained in paragraph 169, and therefore deny. The “5 Mayors’ Voting Plan”

document speaks for itself.

   171.     The “5 Mayors’ Voting Plan” document speaks for itself, and Proposed Intervenor-

Defendant DNC denies any characterization or interpretation inconsistent with the text of that

document.
                                                   18

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 19 of 39 Document 46
   172.     The “5 Mayors’ Voting Plan” document speaks for itself, and Proposed Intervenor-

Defendant DNC denies any characterization or interpretation inconsistent with the text of that

document.

   173.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   174.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   175.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied. The

quoted portions of the Wisconsin Statutes speak for themselves, and Proposed Intervenor-

Defendant DNC denies any difference between the text of the Statute and the quoted portion.

   176.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   177.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   178.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   179.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied. The

quoted portions of the Wisconsin Statutes speak for themselves, and Intervenor-DNC denies any

difference between the text of the Statute and the quoted portion.

   180.     This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied. The
                                                  19

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 20 of 39 Document 46
quoted portions of the Wisconsin Statutes speak for themselves, and Proposed Intervenor-

Defendant DNC denies any difference between the text of the Statute and the quoted portion.

   181.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   182.   The “guidance” documentation speaks for itself and Proposed Intervenor-Defendant

DNC denies any allegation inconsistent with the text of the documentation. To the extent a

response is required, denied.

   183.   The “guidance” documentation speaks for itself and Proposed Intervenor-Defendant

DNC denies any allegation inconsistent with the text of the documentation. To the extent a

response is required, denied.

   184.   This paragraph attempts to explain, cite, or reference data from the “CISA guidance

document.” To the extent that reference is inconsistent with the text of the document, denied.

   185.   The “guidance” documentation speaks for itself and Intervenor-DNC denies any

allegation inconsistent with the text of the documentation. To the extent a response is required,

denied. The remainder of this paragraph contains mere characterizations, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   186.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   187.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   188.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.
                                                  20

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 21 of 39 Document 46
   189.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   190.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   191.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   192.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   193.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   194.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   195.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   196.    Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph and on that basis, deny.

   197.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   198.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   199.    This paragraph contains mere characterizations, assumptions, legal contentions,
                                                  21

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 22 of 39 Document 46
conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   200.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   201.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   202.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   203.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   204.   Intervenor-DNC lacks sufficient information to confirm or deny the allegations in

paragraph 204 and on that basis, deny.

   205.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in paragraph 204 related to the number and location of drop boxes in Madison,

Wisconsin and on that basis, deny. The remainder of this paragraph contains mere

characterizations, assumptions, legal contentions, conclusions, and opinions to which no response

is required. To the extent a response is required, denied.

   206.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

                                                  22

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 23 of 39 Document 46
denied.

   207.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   208.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   209.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   210.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   211.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   212.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   213.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   214.   This paragraph contains mere characterizations, assumptions, legal contentions,
                                                23

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 24 of 39 Document 46
conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   215.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   216.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph and on that basis deny.

   217.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   218.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph and on that basis deny.

   219.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph and on that basis deny.

   220.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph and on that basis deny.

   221.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   222.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   223.   This paragraph contains mere characterizations, assumptions, legal contentions,
                                                  24

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 25 of 39 Document 46
conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   224.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph and on that basis deny.

   225.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph regarding CTCL funding distribution and on that basis deny. The

remainder of this paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   226.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph regarding CTCL funding distribution and on that basis deny.

   227.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   228.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph regarding CTCL funding distribution and on that basis deny. The

remainder of this paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   229.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph regarding CTCL funding distribution and on that basis deny. The

remainder of this paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

                                                  25

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 26 of 39 Document 46
denied.

   230.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   231.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   232.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   233.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   234.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   235.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   236.   Proposed Intervenor-Defendant DNC lacks sufficient information to confirm or deny

the allegations in this paragraph regarding observations of affiants and on that basis deny. The

remainder of this paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

                                                 26

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 27 of 39 Document 46
denied.

   237.   The Wisconsin Election Code speaks for itself. The remainder of this paragraph

contains mere characterizations, assumptions, legal contentions, conclusions, and opinions to

which no response is required. To the extent a response is required, denied.

   238.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   239.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   240.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   241.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   242.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   243.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   244.   This paragraph contains mere characterizations, assumptions, contentions, conclusions,
                                                 27

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 28 of 39 Document 46
and opinions to which no response is required. To the extent a response is required, denied.

   245.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   246.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   247.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   248.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   249.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   250.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   251.    This paragraph contains conclusions and opinions to which no response is required. To

the extent a response is required, denied.

   252.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,
                                                 28

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 29 of 39 Document 46
denied.

   253.   The quoted document speaks for itself. Proposed Intervenor-Defendant DNC denies

any remaining allegations in paragraph 253.

   254.   This paragraph contains mere characterizations, conclusions, and opinions to which no

response is required. To the extent a response is required, denied.

   255.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   256.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   257.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   258.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   259.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   260.   This paragraph contains mere characterizations, assumptions, conclusions, and opinions

to which no response is required. To the extent a response is required, denied.

   261.   This paragraph contains mere characterizations, assumptions, legal contentions,
                                                 29

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 30 of 39 Document 46
conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   262.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   263.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   264.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   265.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   266.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   267.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   268.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

                                                30

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 31 of 39 Document 46
   269.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   270.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   271.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   272.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   273.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   274.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   275.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   276.   This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

                                                31

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 32 of 39 Document 46
denied.

   277.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   278.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   279.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   280.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   281.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   282.    This paragraph contains mere characterizations, assumptions, legal contentions,

conclusions, and opinions to which no response is required. To the extent a response is required,

denied.

   283.    This paragraph contains mere legal contentions, conclusions, and opinions to which no

response is required. To the extent a response is required, denied.

   284.    The Wisconsin Statutes speak for themselves, and Intervenor-DNC denies any

representation inconsistent with their language. To the extent this paragraph contains any

allegations, denied.
                                                 32

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 33 of 39 Document 46
   285.    The Wisconsin Statutes speak for themselves, and Intervenor-DNC denies any

representation inconsistent with their language. To the extent this paragraph contains any

allegations, denied.

   286.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   287.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   288.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   289.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   290.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   291.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   292.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   293.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   294.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   295.    This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.
                                                 33

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 34 of 39 Document 46
   296.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   297.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   298.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   299.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   300.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   301.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

   302.   This paragraph contains mere characterizations, legal contentions, conclusions, and

opinions to which no response is required. To the extent a response is required, denied.

                                        CONCLUSION
          To the extent Plaintiff makes any factual allegations in this section, denied. Proposed

   Intervenor-Defendant DNC denies that Plaintiff is entitled to any relief.


                               AFFIRMATIVE DEFENSES

       Proposed Intervenor-Defendant DNC asserts the following affirmative defenses without

accepting any burdens regarding them and reserves the right to assert any further defenses that may

become evident during the pendency of this matter:




                                                 34

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 35 of 39 Document 46
                                    First Affirmative Defense

       Plaintiff lacks standing to assert their claims.

                                  Second Affirmative Defense

       The complaint fails, in whole or in part, to state a claim upon which relief can be granted.

                                   Third Affirmative Defense

       Plaintiff’s claims are barred by laches.

                                  Fourth Affirmative Defense

       The complaint is barred in whole or in part by the doctrine of abstention.

                                    Fifth Affirmative Defense

       Plaintiff is estopped and/or equitably estopped from bringing some or all of the claims

asserted in the action.

                                    Sixth Affirmative Defense

       Plaintiff’s complaint fails to state a claim for relief that is plausible on its face.

                                  Seventh Affirmative Defense

       Plaintiff’s claims are barred by the doctrine of illegality.

                                  Eighth Affirmative Defense

       Plaintiff has waived the right to bring some or all of their claims.

                                   Ninth Affirmative Defense

       Plaintiff’s unclean hands preclude relief.




                                                    35

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 36 of 39 Document 46
                                   Tenth Affirmative Defense

       Plaintiff’s claims are barred in whole or in part by the doctrine of res judicata.

                                 Eleventh Affirmative Defense

       Plaintiff’s claims are barred in whole or in part by the failure to join an indispensable party.

    PROPOSED INTERVENOR-DEFENDANT’S REQUEST FOR RELIEF

       Having answered Plaintiff’s complaint, Proposed Intervenor-Defendant DNC requests that

the Court:

       1.       Deny Plaintiff’s requested relief in its entirety;

       2.       Dismiss Plaintiff’s complaint with prejudice;

       3.       Award Proposed Intervenor-Defendant DNC its costs and attorneys’ fees incurred in

                defending against Plaintiff’s claims in accordance with 42 U.S.C. § 1988; and

       4.       Grant such other and further relief as this Court deems just and proper.




                                                    36

             Case 2:20-cv-01785-BHL Filed 12/04/20 Page 37 of 39 Document 46
                                         Respectfully Submitted,

                                         s/Michelle M. Umberger
Seth P. Waxman*                           Charles G. Curtis, Jr.
WILMER CUTLER PICKERING HALE AND            SBN 1013075
    DORR LLP                              Michelle M. Umberger
1875 Pennsylvania Ave., NW                  SBN 1023801
Washington, DC 20006                      Sopen B. Shah
(202) 663-6000                              SBN 1105013
seth.waxman@wilmerhale.com                Will M. Conley
                                            SBN 1104680
David S. Lesser*                          PERKINS COIE LLP
Jamie Dycus*                              33 East Main St., Suite 201
WILMER CUTLER PICKERING HALE AND          Madison, WI 53703
    DORR LLP                              (608) 663-7460
7 World Trade Center                      ccurtis@perkinscoie.com
250 Greenwich Street                      mumberger@perkinscoie.com
New York, NY 10007                        sshah@perkinscoie.com
(212) 230-8800                            wconley@perkinscoie.com
david.lesser@wilmerhale.com
jamie.dycus@wilmerhale.com                   Marc E. Elias*
                                             John Devaney*
Matthew W. O’Neill                           Zachary J. Newkirk*
  SBN 1019269                                PERKINS COIE LLP
FOX, O’NEILL &                                   700 Thirteenth St., N.W.,
  SHANNON, S.C.                                    Suite 800
622 North Water Street,                      Washington, D.C. 20005
   Suite 500                                 (202) 654-6200
Milwaukee, WI 53202                          melias@perkinscoie.com
(414) 273-3939                               jdevaney@perkinscoie.com
mwoneill@foslaw.com                          znewkirk@perkinscoie.com

* Application for admission pending          Counsel for Proposed Intervenor-Defendant




                                        37

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 38 of 39 Document 46
                                  CERTIFICATE OF SERVICE

       I hereby certify that on Friday, December 4, 2020, I filed a copy of the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.


                                                /s/ Michelle M. Umberger
                                                Counsel for Proposed Intervenor




                                                 38

             Case 2:20-cv-01785-BHL Filed 12/04/20 Page 39 of 39 Document 46
